DETAILED ACTION
This office action is in response to the amendment filed on 01/15/2021. Claims 1-2, 4 and 8 are amended, claims 3 and 5-7 are canceled, and claims 9-13 are newly added. Claims 1-2, 4 and 8-13 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
          Applicant’s arguments with respect to claims 1-2, 4 and 8-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is deemed necessary for several of applicant’s arguments since Zhou (US 2013/0202051) will continue to be used to meet several of the claimed limitations. 

Claim Objections
Claim 13 is objected to because of the following informalities: the term syntax is spelled incorrectly in claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           Claims 1-2, 4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Zhou (US 2013/0202051) herein after Zhou ‘051 in view Lee (US 2020/0107006).

          Regarding claim 1 Zhou ‘051 discloses the following claim limitations: a video decoding device comprising: (Zhou ‘051, abstract discloses a video decoder),
          at least one processor (Zhou ‘051, paragraph 134 discloses software instructions may be initially stored in a computer-readable medium and loaded and executed by a processor)
and a storage device coupled to the at least one processor and storing a program which, when executed by the at least one processor, causes the at least one processor to:  (Zhou ‘051, paragraph 134 discloses the software instructions may also be sold in a computer program product, which includes the computer-readable medium and packaging materials for the computer-readable medium… Examples of computer-readable media include non-writable storage media such as read-only memory devices, writable storage media such as disks, flash memory, memory),
        decode subpictures and combine the decoded subpictures into a picture (Zhou ‘051, paragraph 115 discloses the sub-picture bit streams are then decoded 1704, 1706, 1708 in parallel on the respective sub-picture decoder cores… the decoding of a sub-picture on each core generates a reconstructed sub-picture i.e. to combine the decoded sub-pictures into a picture).
       Zhou ‘051 does not explicitly disclose the following claim limitations: with reference to syntax included in a parameter set, the syntax indicating sizes of the subpictures.
        However, in the same field of endeavor Lee discloses more explicitly the following: with reference to syntax included in a parameter set, the syntax indicating sizes of the subpictures (Lee, paragraph 301 discloses the positional information of the sub-pictures may be included in an SEI message, and the SEI message may include information indicating the width of the sub-picture and information indicating the height of the sub-picture i.e. size of the sub-picture). 
       It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Zhou ‘051 with Lee to create the decoding device of Zhou ‘051 with SEI message including size information.


	Regarding claim 2, Zhou ‘051 and Lee discloses the video decoding device according to claim 1, wherein the syntax indicates positions of the subpictures (Lee, paragraph 9 discloses encoding at least one of the sub-pictures; and performing processing for storing or transmitting the at least one encoded sub-picture and the metadata, wherein the metadata includes positional information of a sub-picture on the 2D picture; in addition Lee, paragraph 301 discloses the positional information of the sub-pictures may be included in an SEI message). The same motivation that was utilized in claim 1 applies equally as well to claim 2.

	Regarding claim 4, Zhou ‘051 and Lee discloses the video decoding device according to claim 1, wherein the syntax further indicates offsets of the subpictures (Zhou ‘051, paragraph 74 disclosesThe value of num_sub_pic_entry_point_offsets specifies the number of sub_pic_entry_point_offset[i] syntax elements present in the APS. The value of num_sub_pic_entry_point_offsets is set to the number of sub-pictures mandated by the profile and level definition…  The value of sub_pic_entry_point_offset[i] specifies the ith entry point offset, in bytes, relative to the (i-1)th sub-picture entry point).

	Regarding claim 8, Zhou ‘051 and Lee discloses a video encoding device comprising: (Zhou ‘051, paragraph 8 discloses a video encoder),
at least one processor (Zhou ‘051, paragraph 134 discloses software instructions may be initially stored in a computer-readable medium and loaded and executed by a processor), 
and a storage device coupled to the at least one processor and storing a program which, when executed by the at least one processor, causes the at least one processor to (Zhou ‘051, paragraph 134 discloses the software instructions may also be sold in a computer program product, which includes the computer-readable medium and packaging materials for the computer-readable medium… Examples of computer-readable media include non-writable storage media such as read-only memory devices, writable storage media such as disks, flash memory, memory),
split a picture into subpictures; and code each of the subpictures (Zhou ‘051, paragraph 115 discloses the sub-picture bit streams are then decoded 1704, 1706, 1708 in parallel on the respective sub-picture decoder cores… the decoding of a sub-picture on each core generates a reconstructed sub-picture i.e. to combine the decoded sub-pictures into a picture),
to generate syntax included in a parameter set of coded data, the syntax indicating sizes of the subpictures (Lee, paragraph 301 discloses the positional information of the sub-pictures may be included in an SEI message, and the SEI message may include information indicating the width of the sub-picture and information indicating the height of the sub-picture i.e. size of the sub-picture). The same motivation that was utilized in claim 1 applies equally as well to claim 8.

(Lee, paragraph 246 discloses MCTS bitstreams can be defined as one group through sampling grouping and the aforementioned VPS, SPS (i.e. sequence parameter set) and PPS). The same motivation that was utilized in claim 1 applies equally as well to claim 9.

	Regarding claim 10, Zhou ‘051 and Lee discloses the video decoding device according to claim 1, wherein the sizes of the subpictures are different from a size of the picture (Zhou ‘051, paragraph 115 discloses the sub-picture bit streams are then decoded 1704, 1706, 1708 in parallel on the respective sub-picture decoder cores… the decoding of a sub-picture on each core generates a reconstructed sub-picture i.e. to combine the decoded sub-pictures into a picture which means the sub-pictures are smaller than the picture).

	Regarding claim 11, Zhou ‘051 and Lee discloses the video decoding device according to claim 1, wherein the sizes of the subpictures includes widths and heights of the subpictures (Lee, paragraph 301 discloses the positional information of the sub-pictures may be included in an SEI message, and the SEI message may include information indicating the width of the sub-picture and information indicating the height of the sub-picture i.e. size of the sub-picture). The same motivation that was utilized in claim 1 applies equally as well to claim 11.

	Regarding claim 12, Zhou ‘051 and Lee discloses the video decoding device according to claim 2, wherein the positions of the subpictures include positions of pixels at a left end of the (Lee, paragraph 299 discloses the positional information of the sub-picture may include information indicating the horizontal coordinate of the left end of the sub-picture, information indicating the vertical coordinate of the top end of the sub-picture, information indicating the width of the sub-picture, and information indicating the height of the sub-picture). The same motivation that was utilized in claim 1 applies equally as well to claim 12.

	Regarding claim 13, Zhou ‘051 and Lee discloses the video decoding device according to claim 1, wherein the program, when executed by the at least one processor, further causes the at least one processor to: determine, based on an enable flag included in a sequence parameter set, whether the syxtax indicates the size, positions and offsets of the subpictures (Lee, paragraphs 99 and 258 discloses a flags field can indicate a flag associated with the corresponding box… a sub_pic_reg_flag field indicates presence or absence of a sub-picture region. When the sub_pic_reg_flag field is 0, this indicates that a sub-picture is arranged (i.e. position) on the original picture intact. When the sub_pic_reg_flag field is 1, this can indicates that the sub-picture is segmented into sub-picture regions and the sub-picture regions are arranged on a frame (original picture). The same motivation that was utilized in claim 1 applies equally as well to claim 13.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481